COURT OF CON|N‘|ON PLEAS

FOR THE STATE OF DELAWARE
KENT county couRTHousE
oovER, oELAwARr-;199o1
PHoNE: (302; 735-3900

CHARLES W. WELCH, |||

JUDGE
February 6, 2014

Adarn M. Perza, Esq. La Mar Gunn

Lynn, l\/lay & Perza, P.A. 2 Old North Road, #502
34 'l`he Green Dover, DE 19934
Dover, DE 19901 Pro se Plaintiff
Attorney for Defendant

RE: La Mar Gunn v. Christine Blackmon
C.A. No.: CPU5-13-000866

Appellee’s Motion to Dismiss

Dear Mr. Perza and Mr. Gunn,

This matter involves an appeal from the Justice of the Peace Court filed by
Appellant/Piaintiff Below, La Mar Gunn. Appeliee/Defendant Below, Christine Biacl16-12~003335.
2 JP16-i2-004059.

3 A default judgment was ordered against i\/is. Galarza arising from her failure to appear at the
hearing.

4 11>16_13-003016.

Febriiary 6, 2014
Page 3

l\/lr. Gunn appealed the justice of the Peace Court’s dismissal of his action against l\/ls.

Blacknion to this Court. l\/Ir. Gunn requests that this Court enter judgment in his favor in the
arnount of $4,200, plus interest. i\/ls. Blackmon filed the present motion to disrniss, pursuant to
Court of Common Pleas Civil Rule l2(b)(6). Ms. Blackinon contends that Mr. Gunn ls estopped
from bringing any cause of action against her pursuant to the September ll“‘ Stipulated
judgment entered at the justice of the Peace Court. Mr. Gunn opposes l\/Is. Blackmon’s motion
to dismiss. He asserts that the September l l"’ Stipulated judgment is unrelated to Ms.
Blacl2000 WL 33958583, at *12 (Del. Com. Pl. july 25, 2000) (stating when a_,r`udgrnenl is
appealed "the entire cause of action from the trial court" is retried.)', see Cz`l'j) of Wz'lmz'rzgton v.
I?Ianzer, 2013 WL 4829585, at *5 (Del. Com. Pl. l`\/lay 22, 2013) (stating "[t]he lioldiiig ofNej) is
lirnited to an appeal of a denial ofa motion (or application) to vacate.").

In considering motions to dismiss filed pursuant to Court of Common Pleas Civil Rule
l2(b)(6), "the Court must accept every well~pleaded allegation as true and draw all reasonable
iriterences in the non-movant's favor." Walt'on v. D@Shie!ds, 2013 WL 2325301, at *l (Del.
Super. May 23, 2013). "The Court niust deny the l2(b)(6) inotion if ‘ plaintiff may recover under
any reasonably conceivable set of circumstances susceptible of proof."’ fci (citing .S`peace v.
Funk, 396 A.2d 967, 968 (Del. 1978)).

Delaware’s Residential Laridlord-Tenaiit Code obligates a landlord to return either the
full security deposit or an itemized list of damages and estimated cost of repair "[w]ithin 20 days
after the le.rriiinolz`on or expz`rcriz'o)i of any rental agreement." DEL. CODE ANN. tit. 25, § 5514(1']
(ernphasis added). "l~`ailure to reinit the security deposit or the difference between the security
deposit and the amount set forth in the list of damages within 20 days from the expiration or
termination Qfthe rental agreemeal' shall entitle the tenant to double the amount wrongfully
withheld." DEL. CODE ANN. tit. 25, § 55l4(g)(l) (ernphasis added).

ln the present case, l\/ls. Blackmon contends that l\/lr. Gunn waived his right to return of

the security deposit when he signed the September l l‘h Stipulated judgment "l`he Court
disagrees The Septeinber ll"‘ Stipulated judgment stated Mr. Gunn "waives and releases any
cause of action between himseif, personal and real, and l\/Is. Blackmon." (emphasis added). l\/lr.
Gunn did not waive his right to bring a claim for the return of his security deposit. l\/lr. Gunn
only waived and released any currently accrued cause ofaclion between himself and Mr.
Blacl£

Charles W. Welch, III

CWW: mck